         Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         18-CR-834-09 (PAE)
                         -v-
                                                                               ORDER
 ANTHONY ELLISON,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached six-page letter from defendant Anthony Ellison,

relevant to Mr. Ellison’s upcoming sentencing. The Court is publicly docketing this letter, which

it treats as a supplement to defense counsel’s sentencing submission. Mr. Ellison’s letter

attached 49 pages of exhibits. The Court has furnished these to counsel, but is not publicly filing

them at this time, because it is possible that some exhibits are properly not publicly filed, e.g.,

documents reflecting confidential medical information about Mr. Ellison The Court directs

defense counsel, by Friday, September 25, 2020, to file a letter on the docket of this case

identifying with specificity any page that should not be publicly filed, and briefly stating

why. The Court will thereupon determine which portions of the attachments to Mr. Ellison’s

submission are to be publicly filed. The Court will treat the absence of a defense letter as

indicating a lack of objection to the public filing of these exhibits.


       SO ORDERED.


                                                              
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: September 23, 2020
 Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 2 of 8




New York, New York
Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 3 of 8
Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 4 of 8
Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 5 of 8
Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 6 of 8
Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 7 of 8
Case 1:18-cr-00834-PAE Document 534 Filed 09/23/20 Page 8 of 8
